Citation Nr: 0507811	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  94-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
lumbosacral strain prior to October 27, 2000, and a rating 
higher than 20 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for the 
postoperative residuals, including traumatic arthritis, of an 
acromioclavicular separation of the left shoulder.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury.

4.  Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury.

5.  Entitlement to a compensable rating for arthritis of the 
carpal bones of the right hand prior to May 24, 2001, and a 
rating higher than 10 percent thereafter.

6.  Whether clear and unmistakable error (CUE) was committed 
in a September 9, 1974 rating decision which denied 
entitlement to service connection for a left ankle 
disability.

7.  Whether clear and unmistakable error (CUE) was committed 
in a September 9, 1974 rating decision which denied 
entitlement to service connection for a left shin condition.

8.  Whether clear and unmistakable error (CUE) was committed 
in a September 9, 1974 rating decision which denied 
entitlement to service connection for a right shoulder 
condition.

9.  Whether clear and unmistakable error (CUE) was committed 
in a September 9, 1974 rating decision which denied 
entitlement to service connection for a left wrist condition.

10.  Whether clear and unmistakable error (CUE) was committed 
in a September 9, 1974 rating decision which denied 
entitlement to service connection for a left hand condition.

11.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970 and from January 1971 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefits sought.

The case was previously before the Board in March 1997, and 
the appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  The Board's decision 
was vacated and remanded for reconsideration of the veteran's 
claims consistent with the Court's Order.  The case was again 
before the Board in September 2000, in November 2002, and in 
August 2003.  The requested development having been 
completed, the claims are again before the Board.

In a January 2003 rating decision, the RO determined that no 
clear and unmistakable error (CUE) was committed in a 
September 9, 1974 rating decision which denied claims of 
entitlement to service connection for a left ankle 
disability, a left shin condition, a right shoulder 
condition, a left wrist condition, and a left hand condition.  
The pro se veteran submitted documents received by the RO in 
March 2003 and April 2003, seeking to transfer such claims 
directly to the Board and to avoid any further involvement by 
the RO.  However, the Board cannot assume jurisdiction of 
such claims unless certain conditions precedent have been 
satisfied.  Nevertheless, the Board will construe the 
veteran's correspondence as a Notice of Disagreement to 
preserve his appellate rights.  A Statement of the Case has 
not been issued in respect to those claims.  Accordingly, the 
claims are being remanded for disposition as appropriate.  
Manlincon v. West, 12 Vet App 238 (1999).

The veteran has also submitted a document dated in June 2004, 
which is captioned in part as a Motion to Vacate, from which 
the veteran apparently undertakes to vacate Remands 
previously issued by the Board in November 2002 and August 
2003.  The claimant should take cognizance of the fact that a 
Remand is not a final Order or a final decision by the Board 
as contemplated by 38 C.F.R. § 20.904 (2004).  A remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of an appeal.  38 C.F.R. 
§ 20.1100(b) (2004).  Accordingly, the Remands are not 
subject to a Motion to Vacate.  

The issues pertaining to whether clear and unmistakable error 
(CUE) was committed in a September 9, 1974 rating decision 
which denied claims of entitlement to service connection for 
a left ankle disability, a left shin condition, a right 
shoulder condition, a left wrist condition, and a left hand 
condition together with issues pertaining to increased rating 
claims for the lumbar spine and bilateral knees as well as 
the claim for TDIU are being remanded and are addressed in 
the REMAND portion of the decision below.  The claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's left shoulder and right hand claims has been 
developed.  

2.  A left shoulder disorder is manifested by some limitation 
of motion; whereas, the veteran retains the best part of the 
functional capacity of the affected area.

3.  The veteran's right hand shows some limitation of motion, 
as well as evidence of painful motion (when construing the 
evidence in a light most favorable to the veteran), from May 
2001 and was asymptomatic prior thereto.  


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5010, 5201 (2004). 

2.  The criteria for a compensable rating for arthritis of 
the carpal bones of the right hand have not been met prior to 
May 24, 2001 and the schedular criteria for rating greater 
than 10 percent from that date have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010, 5215 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in March 2004 as well as 
the Supplemental Statement of the Case issued in November 
2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating 
decision(s), statement of the case and other development 
correspondence have informed the appellant of the information 
and evidence needed to substantiate the claim(s); thus, the 
VA's notification requirements have been satisfied.  These 
documents, in their totality, advised the veteran what 
information and evidence was needed to substantiate these 
claims.  More particularly, an express VCAA letter was 
provided to him in March 2004, which also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  It must be noted that 
in response to the March 2004 letter, the veteran responded 
that he would not comply with VA's attempts to develop his 
claims any further, because he felt there was sufficient 
evidence in his files to grant his claims.

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disabilities) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claims.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  

The issues on appeal pertain to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claims.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA by a number of years, and 
the notices pursuant to that legislation did not come into 
being until well after the rating on appeal was initially 
adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case issued in November 2004, 
released after the initial VCAA notice, constitutes a 
decision that fully considered the VCAA.  Additionally, the 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claims, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claims is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The Board has reviewed all 
the evidence in the veteran's four-volume claims folder.  
There is no need to discuss, in detail, the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.   

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in May 2001.  The record 
disablements at issue appear adequately represented by that 
examination, and there is no suggestion that the conditions 
have worsened.




Left Shoulder

The May 2001 examination report recorded the veteran with a 
height of 5 feet 11 inches and with a body weight of 315 
pounds at that time.  The history of the shoulder condition 
was taken to include onset of the injury in 1981 at a 
baseball game while he was in the reserves.  His current 
complaints consisted of morning stiffness and aching.  He 
reported being unable to lift his shoulder above the shoulder 
level or the ability to lift 50 pounds.  Objectively, he 
could rotate externally to 60 degrees (90 degrees normal) and 
internally to 85 degrees (90 degrees normal).  His overhead 
position was from 0-120 degrees (180 degrees normal).  He had 
pain at the end point of ranges. He was heavily muscled with 
a great deal of subcutaneous fat.  No atrophy was 
appreciated.  There were no negative neurological findings.  
Weakness was not found and fatigue was reported on lifting 
efforts.  Diagnosis, in pertinent part, was remote injury, 
left shoulder; remote resection, acromioclavicular joint, 
capsulitis, left shoulder, calcification or bone deposit, 
trapezoid and conoid ligaments, fusion acromioclavicular 
joint.  

The 2001 findings are consistent with findings on prior 
examinations, such as the one conducted in 1993, and on 
outpatient treatment records.

The veteran's residuals of left shoulder separation are 
manifested by limitation of motion of the arm (shoulder) and 
rated under diagnostic code 5201.  A 20 percent evaluation is 
warranted where movement of the minor arm is limited to 
shoulder level or midway between side and shoulder level.  A 
30 percent rating contemplates limitation of the minor arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The 30 percent rating is the highest rating assignable 
under this diagnostic code.  

Full abduction of the shoulder is to 180 degrees; limitation 
of movement at shoulder level would be 90 degrees.  He 
remains able to abduct the shoulder to 120 degrees, which is 
farther than the criteria required for a 20 percent rating.  
The currently assigned rating contemplates the limitation of 
motion he does possess, as well as the findings of arthritis 
of functional loss.  The objectively demonstrated range of 
motion demonstrates the veteran retains the best part of 
functional capacity, and such fails to substantiate a 
disablement equal to or approximating any higher evaluation 
than is currently assigned.   

Alternatively, the veteran's disability could be evaluated 
under Diagnostic Code 5203, which provides that a 10 percent 
evaluation is assignable for malunion of the clavicle or 
scapula (major or minor), or nonunion of the clavicle or 
scapula without loose movement (major or minor).  A 20 
percent evaluation is assignable for nonunion of the clavicle 
or scapula with loose movement (major or minor), or 
dislocation of the clavicle or scapula (major or minor).  
None of these findings are shown on appropriate diagnostic 
tests.  DC 5203 also provides that, otherwise, the disability 
should be evaluated based on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  A higher 
rating would not be available thereunder.

Arthritis of the Carpal Bones of the Right Hand

Onset of the veteran's hand disorder was in 1969.  Service 
connection was established for arthritis of the carpal bones 
of the right hand by rating decision in September 1974, and a 
noncompensable evaluation was assigned at that time, which 
rating remained in effect until May 24, 2001.  It bears 
emphasis that the service connected disability does not 
include a right wrist ganglion or carpal tunnel syndrome of 
the right upper extremity, but arthritis of the carpal bones 
only.

On examination by VA in November 1993, the veteran 
demonstrated full range of motion of his right hand.  Records 
of private treatment through January 1995 show no 
manifestation of limitation of motion of the fingers of the 
right hand.  On examination by VA in August 1995, no 
abnormality of the right hand was found by the VA examiner.  
The veteran was able to make a full and tight fist and to 
extend his fingers fully.  No limitation of motion of any of 
the joints of the hand was noted on either VA or private 
examination reports.  

Private treatment records are not reflective of pertinent 
findings for the right hand.  On examination of May 24, 2001, 
the veteran reported being unable to shoot a gun with his 
right hand and that overuse causes swelling and pain.  The 
thumb could extend to neutral at the metacarpophalangeal 
articulation, and flexes to an angle of 30 degrees.  The 
wrist showed a range of 30 degrees dorsiflexion, 30 degrees 
palmar flexion, 10 degrees radial deviation and 25 degrees 
ulnar deviation.  The examiner reported normal wrist flexion 
at 80 degrees, extension to 70 degrees, radial deviation to 
20 degrees, ulnar deviation to 45 degrees; thumb extension 0-
10 degrees, flexion 0-40 degrees.  Degenerative changes were 
shown on X-rays.  Weakness was not objectively demonstrated.  
Although the veteran reported a sensation of a weak grip, no 
atrophy was observed.  The examiner specifically noted that 
the veteran's palms showed signs of active usage.  

Limitation of motion of the major wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees; that evaluation is the 
maximum rating for limitation of wrist motion.  38 C.F.R. § 
4.71a, Code 5215.  When the requirements for a compensable 
rating of a diagnostic code are not shown, a 0 percent rating 
is assigned.  38 C.F.R. § 4.31.  

Since manifestations warranting a compensable rating had not 
been demonstrated prior to May 24, 2001, a compensable 
evaluation is not for application prior to that time.  38 
C.F.R. § 4.31.  Under these circumstances, an increased 
rating for that period is not warranted.  That is, prior 
medical evidence showed no limitation of motion of any joint 
in the right hand or fingers and no weakness.  Again, to 
reiterate, the other disabilities of the right hand cannot be 
considered since they are not service connected (i.e., carpal 
tunnel).

The Board has also considered the diagnostic codes pertaining 
to limitation of motion of the fingers, but no such 
limitations are shown such as to warrant a higher rating.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  The evidence demonstrates some limitation of 
motion on the May 2001 examination, as well as evidence of 
painful motion (when construing the evidence in a light most 
favorable to the veteran).  The objective evidence 
demonstrates, nevertheless, that the veteran retains the best 
part of functional capacity of the affected area.  
Accordingly, a 10 percent rating, but no higher, is for 
application from that time. 

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for further application.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1 361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   

Evaluation of the veteran's conditions under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joints.  As such 
clearly establishes that ankylosis is not present, the 
criteria set forth in the diagnostic criteria pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating.  

Considering further that the disabilities in this instance 
are at the lower boundaries of the assigned evaluation levels 
and that the ratings span even more extensive injuries than 
are involved here, the Board regards the assigned ratings as 
adequate to also embrace the veteran's pain and any 
limitation of motion involved here.  38 C.F.R. §§ 4.40 and 
4.55; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 


There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

An increased rating for a left shoulder disorder is denied.

An increased rating for right carpal arthritis is denied.


REMAND

A Statement of the Case on the issues has not been issued 
vis-à-vis a January 2003 rating addressing whether there was 
clear and unmistakable error (CUE) committed in a September 
9, 1974 rating decision, which denied claims of entitlement 
to service connection for a left ankle disability, a left 
shin condition, a right shoulder condition, a left wrist 
condition, and a left hand condition.  As noted above, the 
Board has construed certain correspondence from the veteran 
as a Notice of Disagreement with respect to those claims to 
preserve his appellate rights.  Nevertheless, a Statement of 
the Case (SOC) has not been provided to the veteran vis-à-vis 
those claims.  Where a veteran has submitted a timely notice 
of disagreement with an adverse decision and a SOC has not 
been issued addressing the issue(s), the Board should remand 
the issue(s) for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999). 


There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Effective September 26, 2003, the entire section of 
the rating schedule that addresses disabilities of the spine 
was revised. 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Here, the RO has not addressed the potential application of 
the revised rating criteria.  Under the circumstances of this 
case, the veteran is entitled to have the RO consider the 
revised rating criteria in the first instance.  The Board is 
also of the opinion that a VA examination is required to 
address the new rating criteria.  Inasmuch as the outcome of 
that evaluation could impact the claim of entitlement to 
TDIU, that claim is also remanded.

At the veteran's most recent VA examination for his knees in 
May 2001, the examiner reported some ligamentous laxity 
bilaterally that disappeared with complete extension.  Other 
tests indicative of relevant disability, such as Drawer and 
Lachman's maneuver, were negative.  It is unclear from such 
medical evidence as to whether an actual ligamentous 
disablement is present and, if so, whether clinical finding 
are attributable to service connected pathology.  Under the 
circumstances, the Board is of the opinion that another 
examination would be helpful.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
bilateral knee disabilities.  The claims 
folder  must be made available to the 
examiner for his or her review in 
conjunction with the examination.  The 
examination should include range of 
motion studies, as well as any other 
tests that are deemed appropriate.  The 
orthopedic examiner should also determine 
whether the knees respectively exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

The examiner's attention is invited to 
the VA examination of May 24, 2001, and 
he/she is requested to specify whether 
the veteran has any ligamentous 
laxity/instability and, if so, whether 
such pathology is attributable to the 
knee injury sustained in service.

The examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-
connected knee disabilities, without 
regard to his age or any nonservice-
connected disorders.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.



2.  The veteran should be afforded VA 
lumbar spine examinations that produce 
evidence to enable evaluation of that 
disability under the revised rating 
criteria 

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail and in 
accordance with the relevant evaluation 
criteria currently set forth under 
Section 4.71a.

The orthopedic and neurological 
examinations are to be conducted to 
determine the current nature and severity 
of the veteran's service-connected 
degenerative joint disease of the 
lumbosacral spine.  The examiner should 
set forth all objective findings 
regarding the lumbosacral spine, 
including complete range of motion.  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his low back symptoms, 
the examiner should clearly so state.  
Otherwise, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare- 
ups and/or with repeated use.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  

On neurological examination, the 
examining physician should specifically 
comment regarding any neurological 
manifestations directly attributable to 
the veteran's service-connected 
degenerative joint disease of the 
lumbosacral spine.  If no neurological 
manifestations are found, the examiner is 
to so state.  

Each examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service- 
connected back disability, without regard 
to his age or any nonservice-connected 
disorders.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

3.  After undertaking any additional 
development deemed necessary, the 
veteran's lumbosacral strain with 
degenerative disc disease claim should be 
readjudicated in accordance with the 
applicable diagnostic codes of 38 C.F.R. 
§ 4.71a, in effect before and after 
September 23, 2002, and in effect on 
September 26, 2003, if applicable, and 
the bilateral knee disabilities should, 
likewise, be readjudicated, as well as 
the claim of entitlement to TDIU.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  

4.  A statement of the case should also 
be issued to the veteran addressing the 
issues of whether there was clear and 
unmistakable error (CUE) committed in a 
September 9, 1974 rating decision, which 
denied claims of entitlement to service 
connection for a left ankle disability, a 
left shin condition, a right shoulder 
condition, a left wrist condition, and a 
left hand condition.  These issues should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


